          Case 1:19-cr-00868-PGG Document 44 Filed 04/02/20 Page 1 of 1




                                                                               Orrick, Herrington & Sutcliffe LLP
                                                                               51 West 52nd Street
                                                                               New York, NY 10019-6142
April 02, 2020                                                                 +1 212 506 5000
                                                                               orrick.com
Via ECF
                                                                               Gregory Morvillo

The Honorable Paul G. Gardephe                                                 E gmorvillo@orrick.com
United States District Judge                                                   D +1 212 506 3552
                                                                               F +1 212 506 5151
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:     United States v. Maria, et al. (Loren Rubio), 19 Cr. 868

Dear Judge Gardephe:

        The undersigned represents Loren Rubio in the above-captioned matter. I am writing to
respectfully request that the Court permit Ms. Rubio to travel to Lyndhurst, New Jersey once a
month, at a time preapproved by pretrial services, for the purpose of picking up her paycheck
from her employer, Coverall of Northern New Jersey. Specifically, Ms. Rubio needs to travel to
1050 Wall Street West #220, Lyndhurst, New Jersey 07071. I have consulted with the AUSA
Espinosa and the government does not object to this request as long as pretrial services does not
object. It is my understanding that pretrial services does not object either.

        I am, of course, available at the Court’s convenience should it require further information
on this matter.

                                      Respectfully submitted,

                                             /s/

                                      Gregory Morvillo



cc:    AUSA Elizabeth A. Espinosa
       AUSA Jun Xiang
       Pretrial Services Officer Assistant Courtney DeFeo
